

Exhibit 10.2


SECOND AMENDMENT
TO THE
PNM RESOURCES, INC.
2014 PERFORMANCE EQUITY PLAN
PNM Resources, Inc. (the “Company”) previously established the PNM Resources,
Inc. 2014 Performance Equity Plan (the “Plan”). The Plan has been previously
amended on one occasion. By this instrument, the Company wishes to amend the
Plan as set forth below.
1.    This Second Amendment shall be effective as of January 1, 2017.
2.    Section 16.1 (“Tax Withholding”) of the Plan is hereby amended and
restated in its entirety to read as follows:
16.1     Tax Withholding. The Company shall have the power to withhold, or
require a Participant to remit to the Company, up to the maximum amount
necessary to satisfy federal, state, and local withholding tax requirements in
the applicable jurisdiction on any Award under the Plan. The Company shall have
discretion to determine the withholding amount, or the Company may (but is not
required to) permit a Participant to elect the withholding amount, within
permissible limits as it deems appropriate, but in no event will such
withholding amount be less than the minimum or more than the maximum amount
necessary to satisfy federal, state, and local tax withholding requirements in
the applicable jurisdiction on any Award under the Plan. To the extent that
alternative methods of withholding are available under applicable tax laws, the
Company shall have the power to choose among such methods.
3.    This Second Amendment amends only the provisions of the Plan as noted
above, and those provisions not expressly amended shall be considered in full
force and effect. Notwithstanding the foregoing, this Second Amendment shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions and intent of this Second Amendment.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, PNM Resources, Inc. has caused this Second Amendment to be
executed as of this 10 day of January, 2017.


PNM RESOURCES, INC.


    
By:    /s/ Patrick V. Apodaca                
Patrick V. Apodaca
Its: Senior Vice President, General Counsel &
Secretary




2

